       Case 3:19-md-02913-WHO Document 993 Filed 09/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: September 21, 2020        Time: 5 hrs., 45 mins.        Judge: WILLIAM H. ORRICK
                                 9:00 a.m. to 2:45 p.m.
 Case No.: 19-md-02913-WHO       Case Name: Madison County Publice Schools v. In Re: Juul
                                 Labs, Inc., Marketing, Sales Practices


Attorneys for Plaintiff:      Dena Sharp, Ellen Relkin, Dean Kawamoto, Sarah London,
                              Andrew Kaufman, Sabita Soneji, Scott Grzenczyk, Tyler Hudson,
                              and Adam Davis

Attorneys for Defendant:      Renee D. Smith, Peter A. Farrell, Gregory P. Stone,
                              Michael J. Guzman, John C. Massaro, Mitchell B. Malachowski,
                              Bethany W. Kristovich, and Daniel B. Levin

[Counsel listed above are counsel who addressed the Court; additional counsel were in
attendance].

 Deputy Clerk: Jean Davis                            Court Reporter: Ruth Levine Ekhaus


                                       PROCEEDING

Motion hearing and case management conference conducted via videoconference.

Motions Hearing: Counsel received the Court’s tentative opinions regarding the motions and
the Court heard argument on motions to dismiss. Matters taken under submission. Written order
to follow.

Case Management Conference: The Court will adopt the Second Amended CMO No. 3, the
proposed CMO regarding supplemental Plaintiff Fact Sheets and Retailer Defendant Fact Sheets,
and the proposed order extending alternative service.

The Court asks Co-lead plaintiffs how they suggest the pending motions to dismiss without
prejudice for failure to comply with CMO No. 8 (Dkt. Nos. 852, 862, and 905) be handled. Co-
Lead plaintiffs take no position with respect to the dismissals of cases where plaintiffs have
sought an unlimited further extension of time (4 plaintiffs/cases) or have not responded.
Defendants argue that because plaintiffs have had over five months to submit the PFS and have
had repeated notice about the need for compliance with CMO No. 8, those cases should be
dismissed without prejudice now. The Court agrees. If plaintiffs covered by the motions at Dkt.
Nos. 852, 862 and 905 do not submit substantially complete Plaintiff Fact Sheets on or before
        Case 3:19-md-02913-WHO Document 993 Filed 09/21/20 Page 2 of 2




October 6, 2020, each of those plaintiffs/cases will be dismissed WITHOUT PREJUDICE.
Defense counsel shall e-file and email WHOpo@cand.uscourts.gov a proposed order specifically
identifying the cases to be dismissed without prejudice on October 7, 2020.

Lexecon issues are then discussed. Counsel shall continue to meet and confer and attempt agree
on a solution that allows for the trial of representative personal injury cases over which this
Court can assert jurisdiction in the Northern District of California as bellwethers. If the parties
cannot agree, they shall submit competing proposals and/or an agreed-to briefing schedule for
discussion at the next Case Management Conference on October 16, 2020.

The parties shall also meet and confer to agree on a process to allow the Court to identify its
“randomly selected” 12 cases for the bellwether pool, and submit the agreement or competing
proposals for discussion at the October 16, 2020 Case Management Conference.
